Citation Nr: 0203794	
Decision Date: 04/25/02    Archive Date: 05/02/02

DOCKET NO.  98-00 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for a status-post 
Baker's cyst, status-post torn medial meniscus repair, and 
medial collateral ligament sprain of the left knee, currently 
evaluated as 10 percent disabling.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June to December 1963, 
and from November 1990 to April 1991.  Further, the record 
reflects he had additional service in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, Puerto Rico, which 
denied the claims.

The Board notes that the hypertension claim was certified for 
appellate review as whether new and material evidence had 
been presented to reopen a claim of service connection for 
decompensated dilated congestive cardiomyopathy disorder.  It 
has also been identified as new and material evidence to 
reopen a claim for service connection for cardiovascular 
condition.  However, a review of the record reflects that the 
only such claim that was previously denied by VA was the 
December 1992 denial of service connection for hypertension.  
Moreover, a review of the record reflects that the veteran 
initially sought to reopen his hypertension claim, and the 
RO's analysis focused on this aspect.  To the extent the 
veteran is seeking service connection for a cardiovascular 
condition other than hypertension, the Board notes that 
inasmuch as only hypertension was the subject of the prior 
denial, any such claim is entitled to de novo review on the 
merits.  Accordingly, the issue of service connection for 
cardiovascular disease (other than hypertension) is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the veteran's case has been completed.

2.  The veteran's service-connected left knee disorder is 
productive of some pain, mild instability and slight 
limitation of motion; it is not manifest by more than mild 
recurrent subluxation or lateral instability; frequent 
episodes of locking, pain, and effusion into the joint; or 
limitation of either flexion of less than 60 degrees or 
extension of more than 5 degrees, even with consideration of 
pain on use.

3.  Service connection was previously denied for hypertension 
by a December 1992 rating decision.  The veteran was informed 
of this decision, and did not appeal.

4.  The evidence submitted to reopen the veteran's claim of 
service connection for hypertension either does not bear 
directly and substantially upon the specific matter under 
consideration, or it is cumulative or redundant, or it is not 
by itself or in connection with evidence previously assembled 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected a status-post Baker's cyst, 
status-post torn medial meniscus repair, and medial 
collateral ligament sprain of the left knee are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5257, 5258, 5259, 5260, 5261 (2001); 66 Fed. 
Reg. 45,620-4,5632 (August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

2.  The December 1992 rating decision denying service 
connection for hypertension is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1992 (2001)).

3.  New and material evidence not having been submitted to 
reopen the claim of entitlement to service connection for 
hypertension, the benefit sought on appeal is denied.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board notes that it does not appear that the RO 
explicitly consider the provisions of the VCAA when it 
adjudicated the case below.  Nevertheless, the Board finds 
that VA's duties have been fulfilled in the instant case.  
Here, the RO accorded the veteran an examination in relation 
to this claim, and he has not contended that the service-
connected left knee disorder has increased in severity since 
the last examination.  The RO also advised the veteran of the 
evidence necessary to substantiate his claim, including the 
applicable criteria for a higher disability rating.  Further, 
it does not appear that the veteran has identified any 
pertinent evidence that is not of record.  Thus, the Board 
finds that the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled, to include the revised 
regulatory provisions of 38 C.F.R. § 3.159, and that no 
additional assistance to the veteran is required based on the 
facts of the instant case.

As already stated, it does not appear that the RO explicitly 
considered the VCAA when it adjudicated the case below.  
However, for the reasons stated above, the Board has found 
that VA's duties under the VCAA have been fulfilled.  
Further, the RO considered all of the relevant evidence of 
record and all of the applicable law and regulations when it 
adjudicated the claim below, and the Board will do the same.  
As such, there has been no prejudice to the veteran that 
would warrant a remand, and the veteran's procedural rights 
have not been abridged.  Bernard v. Brown, 4 Vet. App. 384 
(1993).


Background.  The veteran's service medical records reflect 
that he sustained a left knee injury in a fall in 1991.  A 
February 1991 physical profile noted he was placed on 
assignment limitations due to left medial collateral ligament 
sprain.  On his March 1991 separation examination, the 
veteran's lower extremities were clinically evaluated as 
normal.  However, summary of defects and diagnoses included 
left knee strain, symptomatic.  Also, on the concurrent 
Report of Medical History, it was noted that the veteran 
experienced trauma to the left knee following a fall upon 
arrival in Saudi Arabia.

Post-service medical records reflect, in part, that the 
veteran was hospitalized in February 1992 for excision of a 
left knee Baker's cyst.

A June 1992 VA joints examination shows diagnoses of left 
knee injury by history; status-post surgery residuals; and 
subsiding hematoma of the left popliteal region after surgery 
of Baker's cyst.

Service connection was granted for left knee injury, by 
history, status-post surgery residuals, and subsiding 
hematoma of the left popliteal region after surgery of 
Baker's cyst by a December 1992 rating decision.  A 10 
percent rating was assigned, effective March 20, 1992, 
pursuant to Diagnostic Code 5257.

The veteran initiated his current increased rating claim by a 
statement received in December 1999.  Various medical records 
were added to the file in conjunction with this claim, 
including an April 1992 duplex sonogram of the left knee.  
Overall impression was hematoma in the left popliteal fossa.  
No abnormality in the arterial or venous system.

Also added to the file was an August 1999 MRI report of the 
left knee.  This study revealed a linear area of increased 
signal at the posterior horn of the medial meniscus, which 
reached the inferior articular surface, and was consistent 
with a tear.  Additionally, there was a linear area of 
increased signal at the posterior horn of the medial 
meniscus, which at times appeared to reach the inferior 
articular surface.  This was also consistent with a tear.  
However, the anterior and posterior cruciate ligaments, as 
well as the medial and lateral collateral ligaments, were 
found to be normal.  Further, it was noted that the osseous 
structures of the knee joints were essentially unremarkable.

Medical records reflect that the veteran had arthroscopy 
meniscectomy of the left knee performed in September 1999.  A 
pathology consultation report noted cartilaginous and 
meniscal tissue with degenerative changes.  Pre- and post-
operative diagnoses were both left knee meniscal tear.

The veteran underwent a VA joints examination in May 2001.  
At this examination, he reported, in part, that he had 
continued to have knee pain since service, that a private 
orthopedic surgeon found a torn medial meniscus of the left 
knee, and he was operated on by arthroscopy in September 
1999.  He also complained of left knee pain and swelling, 
associated with walking and standing.  Further, he complained 
of knee instability, frequent falls, and aching pain at 
night, but denied locking of the knee.  It was also noted 
that he was not able to do household chores or anything which 
required bending the knee or heavy lifting.

On examination, range of motion was noted to be from zero 
degrees of extension to 97 degrees of flexion.  Further, it 
was noted that the veteran had pain from 90 to 97 degrees of 
left knee flexion.  Manual muscle test was 5/5 extension and 
flexion.  The veteran was also found to have mild left knee 
tenderness to palpation at medial joint line, and mild 
instability at the left lateral collateral ligament.  Varus 
stress test was positive, but valgus stress test was 
negative.  In addition, McMurray test was positive.  However, 
he had negative Lachman test and negative anterior posterior 
drawer test.  It was noted that he had mild guarding of the 
left knee during the physical examination.  It was also noted 
that he limped with the left lower extremity.  Nevertheless, 
he did not use any assistive devices.  The examiner 
summarized the medical records on file, including those dated 
in April 1992, August 1999, and September 1999.  Based on the 
foregoing, the examiner's diagnoses were: status-post Baker's 
cyst repair; status-post torn medial meniscal repair; and 
left knee medial ligament collateral sprain.

Following the VA examination, the veteran submitted a private 
examination report of his left knee, dated in July 2001.  At 
this examination, it was noted, among other things, that 
despite the different treatments the veteran had received, 
his pain and instability persisted, associated with 
occasional episode of swelling.  It was also noted that the 
pain on the left knee increased when walking more than 15 
minutes.  Sensory examination showed no gross deficit.  
Muscle strength was 5/5, no gross atrophy, but left quadricep 
and left hamstring were both 4/5.  Range of motion was found 
to be full active, but the left knee had zero degrees 
extension, flexion 125 degrees, and prone position flexion 
110 degrees.  The veteran was also found to have mild 
anterior instability in the left knee.  However, there was no 
significant swelling (15" right and left knee), and no 
erythema or ecchymosis.  There was tenderness on the medial 
joint line of the left knee.  In addition, there was a large 
incisional scar on the left popliteal area.  The veteran was 
also found to have a normal gait pattern, but short steps 
with left lower extremity.  Further, the results of the 
August 1999 MRI were noted.  Diagnostic impressions following 
examination were: left knee stiffness; status-post 
arthroscopy - Baker's cyst resection in 1992, and medial 
meniscectomy in 1999; and medial and lateral meniscus 
posterior horn tear.  Moreover, the clinician who conducted 
this examination commented that the veteran's prognosis was 
poor, no evidence of change on condition.  The clinician 
further commented that the condition was static with medical 
treatment, and was considered to be unlikely to change in the 
next year with or without medical treatment.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In evaluating the veteran's service-connected left knee 
disorder, the RO considered the criteria found at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5257, 5260, and 5261.

Under Diagnostic Code 5257, slight impairment of either knee, 
including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires moderate impairment, while a 30 percent evaluation 
requires severe impairment.  38 C.F.R. § 4.71a.

Dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint, warrants a 20 
percent rating under .  38 C.F.R. § 4.71a, Code 5258.

Diagnostic Code 5260 provides for limitation of flexion of 
the leg.  Where flexion is limited to 60 degrees, a 0 percent 
rating is provided; when flexion is limited to 45 degrees, 10 
percent is assigned; when flexion is limited to 30 degrees, 
20 percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a zero percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.  38 C.F.R. § 4.71a.

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II.
Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent for his service-connected 
left knee disorder.

The Board acknowledges that the veteran has asserted that his 
left knee is manifest by pain and resulting functional 
impairment.  Further, there is competent medical evidence of 
mild left knee instability and some slight limitation of 
motion. However, such is not to the extent necessary for a 
rating in excess of 10 percent.

At the May 2001 VA joints examination, the veteran was found 
to only have mild instability at the left lateral collateral 
ligament.  Similarly, the July 2001 private examination 
report found only mild anterior instability.  These findings 
indicate no more than slight recurrent instability, which is 
compensated by the current rating of 10 percent.  Further, 
the Board notes that there is no competent medical evidence 
of more than mild subluxation.  Consequently, the Board 
concludes that the veteran does not meet or nearly 
approximate the criteria for a rating in excess of 10 percent 
under Diagnostic Code 5257.  38 C.F.R. § 4.71a.

With respect to range of motion, the Board notes that, when 
there is instability and arthritis with painful motion, a 
separate evaluation may be warranted under.  See VAOPGCPREC 
23-97 (July 1, 1997; revised July 24, 1997) and VAOPGCPREC 9-
98 (Aug. 14, 1998).  However, in this case, service 
connection is not in effect for arthritis of the left knee.  
In fact, there is no X-ray evidence of arthritis of the joint 
in question of record.  An MRI study in August 1999 showed no 
arthritis changes of the left knee.  As to the limitation of 
motion of the joint that has been demonstrated, 
there is no limitation of either flexion of less than 60 
degrees or extension of more than 5 degrees, even with 
consideration of pain on use.  Both the May 2001 VA joints 
examination and the July 2001 private medical examination 
found the veteran to have extension of zero degrees.  In 
regard to flexion, the May 2001 VA examiner found the veteran 
to have flexion to 97 degrees, with pain noted at 90 to 97 
degrees.  Thus, even when taking into consideration his 
complaints of pain, the veteran did not meet or nearly 
approximate the criteria for a compensable rating based upon 
his limitation of flexion.  Further, the veteran was found to 
have greater range of flexion on the July 2001 private 
medical examination.  At this examination, he had full active 
range of motion, flexion to 125 degrees, and prone position 
flexion to 110 degrees.  Consequently, to the extent that 
Esteban v. Brown, 6 Vet. App. 259 (1994) may permit a 
separate rating even in the absence of arthritis when there 
is instability and compensable limitation of motion due to 
the service-connected knee impairment, the veteran is not 
entitled to a separate 10 percent rating based upon 
limitation of motion here as the degree of motion loss falls 
far short of what is schedularly required for a 10 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 5260-5261.   

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent for his service-connected 
left knee disorder under any of the potentially applicable 
Diagnostic Codes.  Thus, the Board concludes that the 
preponderance of the evidence is against the claim, and it 
must be denied.  In making this determination, the Board took 
into consideration the requirements of 38 C.F.R. §§ 4.40, 
4.45, and 4.59, and has determined that they do not support 
a10 percent rating based upon limitation of motion.  Despite 
the veteran's complaints of left knee pain, the record does 
not contain objective evidence by which it can be factually 
ascertained that there is or would be any functional 
impairment attributable to this pain which would warrant a 10 
percent evaluation.  Under these circumstances, and as there 
is no more than mild instability or subluxation, a rating in 
excess of 10 percent is not warranted.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

II.  New and Material Evidence

Background.  Service connection was originally denied for 
hypertension by a December 1992 rating decision.  The veteran 
was informed of this decision, and did not appeal.

The evidence on file at the time of the December 1992 rating 
decision includes the veteran's service medical records, 
private medical records dated in October 1991, records from a 
February 1992 period of VA hospitalization, and reports of VA 
medical examinations conducted in June 1992.

The veteran's service medical records reflect that his blood 
pressure was 134/86 (systolic/diastolic) on an October 1985 
National Guard examination.  At the time of this examination, 
the veteran indicated that he had never experienced high or 
low blood pressure.  However, records dated in May 1987 show 
a diagnosis of hypertension.  These records also note that 
the veteran's blood pressure was found to be elevated three 
months earlier.  On a subsequent January 1990 quadrennial 
examination, his blood pressure was noted as 130/90.  At the 
time of this examination, the veteran indicated that he had 
experienced high blood pressure.  Further, his March 1991 
separation examination shows blood pressure of 142/77.  At 
the time of this examination, the veteran indicated that he 
had been treated for high blood pressure since 1990.  
Physician's summary and elaboration of all pertinent data 
included high blood pressure, treated, controlled.  Moreover, 
the Board notes that the veteran's heart was clinically 
evaluated as normal on the service examinations conducted in 
October 1985, January 1990, and March 1991.

The October 1991 private medical records includes a chest X-
ray, which showed normal heart size and configuration, and 
normal pulmonary vascularity, among other things.

As noted above, the veteran was hospitalized at a VA facility 
in February 1992 for excision of a Baker's cyst on the left 
knee.  Pertinent clinical diagnoses noted but not treated 
during this period included high blood pressure.

On a June 1992 VA general medial examination, the veteran 
reported, among other things, that he had a history of high 
blood pressure since over 5 years earlier, when it was first 
diagnosed by private medical doctor, and that he had been 
under treatment ever since.  Blood pressure readings on this 
examination were 150/100, 154/100, and 164/102.  Diagnoses 
following examination included arterial hypertension, history 
of, under treatment.

Service connection was subsequently denied for arterial 
hypertension by the December 1992 rating decision.  After 
summarizing the evidence of record, it was determined, among 
other things, that this condition existed prior to service, 
and that the evidence of record failed to indicate it was 
aggravated by the military service.  The veteran was informed 
of this decision, and did not appeal.  Granted, he submitted 
a timely Notice of Disagreement as to the evaluation assigned 
for his service-connected left knee disorder, but made no 
mention of the hypertension claim.  Further, he did not 
submit a timely Substantive Appeal regarding the left knee 
evaluation after a Statement of the Case was issued in 
November 1993.

By a statement received in January 1997, the veteran asserted 
that he wished to claim service connection for hypertension, 
which he contended was aggravated by military service.  
Moreover, he contended that service connection should be 
established for his current heart condition as a result of 
his hypertension.  In support of this claim, he submitted a 
private hospitalization report dated in November 1996.  
Principal diagnosis was decompensated dilated congestive 
cardiomyopathy.  Secondary diagnoses were suspected pulmonary 
embolism; uncontrolled arterial hypertension; peptic ulcer 
disease; and hypercholesterolemia.

Other evidence added to the file since the December 1992 
rating decision includes various VA and private medical 
records concerning the veteran's service-connected left knee, 
low back, and peptic ulcer disease.

A July 1993 VA stomach examination noted a blood pressure 
reading of 180/105 (x 2).  In addition, the veteran was noted 
as having a history of and/or receiving treatment for high 
blood pressure/hypertension by records dated in December 
1994, August 1999, and March 2001.

The record also contains statements submitted by the 
veteran's representative contending that new and material 
evidence had been presented, and that the veteran was 
entitled to a grant of service connection for a 
cardiovascular disorder on the basis of aggravation.

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition except for defects, infirmities, or 
disorders noted when examined and accepted for service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that a disease existed prior to service.  38 
U.S.C.A. §§ 1111, 1132; 38 C.F.R. 3.304(b).  A preexisting 
injury or disease will be considered to have been aggravated 
by active military service, where there is an increase in 
disability during such service, unless there is specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  Temporary 
flare-ups will not be considered to be an increase in 
severity.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991).  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during active service.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b).  The determination whether a 
preexisting disability was aggravated by service is a 
question of fact.  Doran v. Brown, 6 Vet. App. 283, 286 
(1994).

Active service includes any period of active duty for 
training (ACDUTRA) during which the individual was disabled 
from a disease or an injury incurred in the line of duty, or 
a period of inactive duty training during which the veteran 
was disabled from an injury incurred in the line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA 
includes full-time duty in the Armed Forces performed by the 
Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c).  Inactive duty training includes duty 
prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  
Reserves includes the Army National Guard of the United 
States.  38 U.S.C.A. § 101(26), (27).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  See Barnett 
v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).  It was 
specifically stated in the VCAA that nothing in the Act shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See VCAA (codified as amended at 38 U.S.C. § 5103A(f) (West 
Supp. 2001)).  It is noted that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence, and provides for 
limited assistance to claimants seeking to reopen previously 
denied claims.  VA's authority to provide such additional 
assistance is provided by 38 U.S.C. 5103A(g) (West Supp. 
2001) which states that nothing in section 5103A precludes VA 
from providing such other assistance as the Secretary 
considers appropriate.  However, these changes are applicable 
only to claims to reopen filed on or after August 29, 2001.  
See 66 Fed. Reg. 45620, 45628-45629.  Here, the veteran's 
claim was filed prior to August 29, 2001, and, as such, these 
changes are not applicable in the instant case.

The Board acknowledges that VBA Fast Letter No. 01-13 
(February 5, 2001), indicated that, in light of the VCAA, VA 
had a duty to obtain evidence from any new source identified 
by the claimant.  However, a review of the record reflects 
that the veteran had not identified any pertinent evidence 
that is not of record.  Further, to the extent that VA has a 
duty to notify, the Board notes that the RO advised the 
veteran of the evidence necessary to substantiate his claim, 
including the standard for "new and material evidence" 
under 38 C.F.R. § 3.156(a) by the December 1997 Statement of 
the Case, and the December 2001 Supplemental Statement of the 
Case.  Accordingly, the Board concludes that any duty to 
assist and duty to notify in the instant case has been 
fulfilled, and that no additional assistance to the veteran 
is required based on the facts of the instant case.

As an additional matter, the Board notes that when the RO 
initially adjudicated the case below, it referred to the test 
for determining new and material evidence that was enunciated 
in Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  The 
Colvin test held that in order for newly submitted evidence 
to be considered material, "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome."  However, in Hodge, supra, the Federal Circuit 
struck down this standard, finding that it imposed a greater 
burden than what was contemplated by the law and regulations.  
Nevertheless, the Board concludes that there has been no 
prejudice to the veteran that would warrant a remand, and the 
veteran's procedural rights have not been abridged.  See 
Bernard, supra.  The Federal Circuit's holding in Hodge, 
supra, reflects that this is a less burdensome standard to 
meet than the one enunciated in Colvin, supra.  Additionally, 
the Board notes that the veteran was given the opportunity to 
present evidence in support of his claim, the RO considered 
all of the relevant evidence of record and all of the 
applicable law and regulations when it adjudicated the case 
below, and the Board will do the same. 


Analysis.  In the instant case, the Board finds that new and 
material evidence has not been presented to reopen the 
veteran's claim of entitlement to service connection for 
hypertension.

To the extent the evidence added to the file since the 
December 1992 rating decision pertains to the veteran's 
service-connected left knee, low back, and peptic ulcer 
disease, the Board finds that this evidence does not bear 
directly and substantially upon the specific matter under 
consideration.  In short, it does not contain any pertinent 
findings regarding the veteran's hypertension, to include 
whether it was incurred in or aggravated by military service.

The Board notes that the additional medical records 
concerning the veteran's hypertension are "new" to the 
extent they were not on file at the time of the prior denial 
in December 1992.  However, the Board finds that these 
records are cumulative and redundant of the evidence 
previously on file in that there was medical evidence of 
hypertension at the time of the prior denial.  Further, the 
Board notes that the additional medical records pertain to 
the current nature and severity of the veteran's 
hypertension, and, as such, do not contribute to a "more 
complete picture" of the circumstances surrounding the 
origin of this disability.  See Hodge at 1363.  Consequently, 
the additional medical records do not constitute new and 
material evidence pursuant to 38 C.F.R. § 3.156(a).

As to the medical evidence of cardiomyopathy, the Board notes 
that the 1992 RO decision that denied service connection for 
hypertension did not address the question of heart disease.  
While 38 C.F.R. § 3.309 (diseases subject to presumptive 
service connection) notes that cardiovascular disease 
includes hypertension, other heart diseases are listed 
separately, to include myocarditis.  The medical evidence in 
question shows a diagnosis of cardiomyopathy; it does not 
include a diagnosis of hypertensive or atherosclerotic heart 
disease.  The veteran's statements relating to his 
cardiomyopathy raise, in the Board's judgment, an original 
claim for service connection and such is referred to the RO 
for de novo adjudication.  (See introduction to this 
decision.)

The Board acknowledges that it does not appear that there 
were statements submitted at the time of the prior decision 
which specifically contended that the veteran was entitled to 
a grant of service connection on the basis of aggravation.  
However, as the December 1992 rating decision adjudicated the 
claim on the basis of aggravation, and no competent medical 
evidence has been submitted in support of these assertions, 
the Board finds that these statements are not by themselves 
or in connection with the evidence previously assembled so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

There being no other evidence, the Board finds that the 
additional evidence submitted to reopen the veteran's claim 
of service connection for hypertension either does not bear 
directly and substantially upon the specific matter under 
consideration, or it is cumulative or redundant, or it is not 
by itself or in connection with evidence previously assembled 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  In short, new and material 
evidence has not been submitted pursuant to 38 C.F.R. 
§ 3.156(a).

Inasmuch as the veteran has not submitted new and material 
evidence in support of his request to reopen, the Board does 
not have jurisdiction to consider the claim or to order 
additional development.  See Barnett, supra.


ORDER

Entitlement to an increased rating for a left knee disorder, 
currently evaluated as 10 percent disabling, is denied.

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for 
hypertension, the benefit sought on appeal is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

